Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Status of Claims
	Claims 1-20 are pending in the application and have been examined as the subject matter of record.
Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed  07/28/2020 is a division of 16666466, filed 10/29/2019.  16666466 is a division of 15492110, filed 04/20/2017 and claims priority from US Provisional Application 62329226, filed 04/29/2016.


Information Disclosure Statement
The twenty-nine (29) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Claim Objection
Claim 9 is objected to because of the following informalities:  
The term “Man.sub.1-8-Gly.sub.1-8” is not preceded by a full name first. 
It is suggested that claim 3 is amended by replacing “Man1-8Gly1-8” with – Mannopyranosyl 1-8-Glycopyranosyl 1-8 (Man1-8Gly1-8) -- to obviate the objection.
  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).


Claims 1,2,8 and 9 of this application conflict with claims 1,2,6, and 7 of US Patent 11,013,234 B2.  37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1,2,8 and 9 are  rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1,2,6, and 7 of US Patent 11,013,234 B2.  This is a double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-3,8, and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,3,7,9 and 10 of US Patent 11,122,804 B2.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent  11,122,804 (“804”).
The instant claims are directed to a method of enhancing the respiratory growth of a photosynthetic organism, comprising applying to said organism an effective amount of a formulation comprising a glycan composite comprising one or more branched glycan deglycosylates, Ca+2, and one or more D-block transition metal2+ coordination complexes.
    The claims of US Patent 11,122,804 are directed to a  formulation comprising a glycan composite to promote crop health and growth of photosynthetic organisms, comprising in the weight amount of from 1 ppm to 1% of a branched glycan deglycosylate with a glycopyranose or acylglycosamine terminal ligand and blended with a Ca.sup.2+coordination complex and one or more D-block transition metal.sup.2+coordination complexes in the weight amount of from 0.1 ppb to 100 ppm. In view of Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 U.S.P.Q.2d 1797 (Fed.Cir. 2010),  the specification is relevant to determining the coverage of the claims, which is at the heart of the obviousness-type double patenting analysis.   Specifically, the Court stated: “where a patent features a claim directed to a compound, a court must consider the specification because the disclosed uses of the compound affect the scope of the claim for obviousness-type double patenting purposes…. Specifically, the specification's disclosure may be used to determine whether a claim "merely define[s] an obvious variation of what is earlier disclosed and claimed," "to learn the meaning of [claim] terms," and to "interpret[] the coverage of [a] claim." Id. As we recognized in Geneva, a court considering a claim to a compound must examine the patent's specification to ascertain the coverage of the claim, because a claim to a compound "[s]tanding alone . . . does not adequately disclose the patentable bounds of the invention." 349 F.3d at 1385. In examining the specification of the earlier patent, the court must consider "the compound's disclosed utility."
    From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘804).  Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that 1,3,7,9 and 10 of US Patent 11,122,804 B2 and claims 1-3,8, and 9  in the instant application are obvious variants, and they are not patentability distinct.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of co-pending  US application 16/940,787.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by co-pending  US application 16/940,787.  .
The instant claims are directed to a method of enhancing the respiratory growth of a photosynthetic organism, comprising applying to said organism an effective amount of a formulation comprising a glycan composite comprising one or more branched glycan deglycosylates, Ca+2, and one or more D-block transition metal2+ coordination complexes.
    The claims of co-pending  US application 16/940,787 are directed to a  formulation comprising an algal glycan composite to promote crop health and growth of photosynthetic organisms, said algal glycan composite comprising one or more branched glycan deglycosylates blended with a Ca2+ coordination complex and one or more D-block transition metal2+ coordination complexes. In view of Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 U.S.P.Q.2d 1797 (Fed.Cir. 2010),  the specification is relevant to determining the coverage of the claims, which is at the heart of the obviousness-type double patenting analysis.   Specifically, the Court stated: “where a patent features a claim directed to a compound, a court must consider the specification because the disclosed uses of the compound affect the scope of the claim for obviousness-type double patenting purposes…. Specifically, the specification's disclosure may be used to determine whether a claim "merely define[s] an obvious variation of what is earlier disclosed and claimed," "to learn the meaning of [claim] terms," and to "interpret[] the coverage of [a] claim." Id. As we recognized in Geneva, a court considering a claim to a compound must examine the patent's specification to ascertain the coverage of the claim, because a claim to a compound "[s]tanding alone . . . does not adequately disclose the patentable bounds of the invention." 349 F.3d at 1385. In examining the specification of the earlier patent, the court must consider "the compound's disclosed utility."
    Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that claims 1-19 of the co-pending U. S. Patent Application No. 16/940,787 and claims 1-20 in the instant application are obvious variants, and they are not patentability distinct.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejection - 35 U.S.C. 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 recites the limitation of “a branched glycan deglycosylate” in line 4. By definition (see attached),  deglycosylate (biochemistry) is the removal of the sugar entity from a glycogen (but especially from a glycoprotein).  However, the source of the glycoprotein, the condition of deglycosylate, or the bonding pattern (O-linked or N-linked) is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In addition, glycans, by definition, are carbohydrate-based polymers (polysaccharides) made by all living organisms.  The terms glycan and polysaccharide are defined by IUPAC as synonyms meaning "compounds consisting of a large number of monosaccharides linked glycosidically".
Appropriate correction is required.
In the interest of compact prosecution, the broad term “a branched glycan deglycosylate” is given the broadest reasonable interpretation as encompassing O-linked glycans, N-linked glycans, and lipid-linked glycan.  Thus, prior art teaches a compounds consisting of a 1-20 number of monosaccharides linked glycosidically would meet the limitation of and branched glycan deglycosylate in claim 1. 

Claim Rejection - 35 U.S.C. 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,8,9,19 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nonomura (US 20140331555 A1, published November 13, 2014).
Applicant claims a method of enhancing the respiratory growth of a photosynthetic organism, comprising applying to said organism an effective amount of a formulation comprising a glycan composite comprising one or more branched glycan deglycosylates, Ca+2, and one or more D-block transition metal2+ coordination complexes.
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
Nonomura  discloses methods for promoting plant growth based on novel photosafening treatment regimens with glycopyranosides including glycopyranosylglycopyranosides, and aryl-a-D-glycopyranosides, and more specifically, with one or more compounds comprising terminal mannosyl-triose, optionally in the presence of light enhanced by one or more light reflecting and/or refracting members such as silicon-based substrates (i.e., microbeads) (abstract , [0006], claims 1,22, and 25 of Nonomura). Said light refracting members redistributes light toward said plant and is photosynthetically active radiation (claims 1 and 25 of Nonomura).  Nonomura  discloses that glucose is the energy store in any plant and the application of .alpha.-D-glycopyranosides to allocate carbon into the largest displacement from storage glycoproteins may open crops to the proportionate enhancement of yield potential ([0005] of Nonomura).  Nonomura discloses that one formulation for treating plants comprises glycopyranosides, for example, mannosides including mannose; .alpha.-D-mannose; complex glycans with mannose terminal ligand including, .alpha.-D-trimannoside, .alpha.1-3,.alpha.1-6-mannotriose; and blends thereof; mannosides systems for treatment of plants supplemented with 0.5-12 ppm Mn+2 and 1-50 ppm Ca+2, most preferably as 1-6 ppm Mn+2 as disodium-EDTA and 5-20 ppm Ca+2 as diammonium-EDTA  ([0048], read on the limitations of glycan and transition metal in the instant claim 1, the limitations of glycopyranoside in the instant claims, the limitations of the anionic components and the metal2+ components in the instant claims).  Nonomura also discloses that a formulation comprising one or more glycopyranosides, preferably, .alpha.-D-glycopyranose compounds, to the plants ([0006], read on the limitation of o-linked glycan in the instant claims).  Nonomura discloses that various coatings added to microbeads may provide time-release and reduced dosage requirements of nutrients, pesticides and herbicides ([0131]), limitation of instant claim20).
Nonomura, by disclosing all the essential elements, anticipates claims 1-3,8,9,19 and 20.
Nonomura renders claims 1-3,8,9,19 and 20 obvious although Nonomura does not expressly teach the specific number of mannose and glucose. The principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In  this case, Nonomura has taught glycopyranosides, mannosides as well as complex glycans (i.e. the general condition).  It is believed that it would have been obvious to find the optimum or workable ranges (i.e. number) of mannose and glucose by routine experimentation, absent evidence to the contrary.  

                                                   Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617